Citation Nr: 1640417	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was before the Board in November 2015.  The November 2015 Board decision, in pertinent part, reopened the Veteran's claim and remanded the claim for additional development.  Although the Board previously found that the issue of service connection for rhinitis was not on appeal, this was in error.  The issue of rhinitis was noted in the prior statement of the case, appeal, and certification to the Board.  Accordingly, the Board finds that it is on appeal.  

In August 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that allergic rhinitis had its onset during the Veteran's active service.

2.  The most probative evidence of record demonstrates that there is no current diagnosis of sinusitis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter dated May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the March 2016 VA examination and opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions and addressed the diagnosis of sinusitis and rhinitis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The board directed the RO to attempt to obtain Social Security Administration (SSA) records, to obtain VA medical records, to contact the Veteran to provide authorization for any private medical records, and to obtain a VA examination and opinion regarding sinusitis.  In this regard, the Board notes that in March 2016 the Veteran underwent a VA sinus examination.  VA records were obtained in December 2015 and April 2016.  In March 2016, SSA notified VA that all medical records had been destroyed.  A VA examination was obtained in March 2016.  A letter requesting authorizations for any pirate records was sent in December 2015.  Accordingly, all directives have been met.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim, here, clarity regarding whether there was a diagnosis of sinusitis, were also explained.  See Bryant, 23 Vet. App. at 497.  A deficiency was found in the evidence, and the claim was remanded to correct such deficiency.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran asserts that he has sinusitis and rhinitis related to his active service.  At his August 2015 Board hearing the Veteran stated that he had dealt with allergies since his time in service to the present.  He indicated that he would sometimes have to take antibiotics to treat his condition.  The Veteran also stated that he had sinus headaches during service and had experienced such symptoms since that time.

Upon entrance examination, there were normal ears, nose, and throat.  In the service entrance report of medical history, the Veteran denied ear, nose, or throat trouble, sinusitis, and hay fever.  An August 1976 STR noted sinus congestion and tender sinuses.  A September 1976 STR noted an impression of maxillary sinusitis.  A subsequent X-ray of the Veteran's sinuses was suggestive of maxillary sinusitis.  STRs dated in June 1977 reflect diagnoses of allergic rhinitis.  Both the July 1977 Report of Medical History and July 1977 separation examination noted that the Veteran had experienced sinusitis and hay fever since 1976.

I.  Rhinitis

The Board finds that there is a current allergic rhinitis diagnosis.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  VA examinations dated in November 2011 and March 2016 have indicated that the Veteran has a current diagnosis of allergic rhinitis.  Accordingly, the first element of service connection is met.

Second, the Board finds that there is an in-service event.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  As noted, STRs dated in June 1977 reflect diagnoses of allergic rhinitis, and hay fever since 1976 was noted upon the Veteran's separation from service.  Accordingly, the in-service aspect of service connection is met.

Third, then, the issue is whether there is a relationship between the in-service events or injuries and the Veteran's current allergic rhinitis.  38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  There are two pertinent medical opinions.  In a November 2011 VA examination report, the examiner diagnosed allergic rhinitis.  The examiner then provided a negative nexus opinion, finding that allergic rhinitis is common in adults and that nothing in military service would have caused this disorder.  This opinion, however, fails to consider the etiology of onset versus some incident during service causing the rhinitis.  Thus, the Board finds the opinion not probative on that etiology.  

A March 2016 VA examination was then conducted.  The examiner diagnosed allergic rhinitis and then underwent an exhaustive review of the relevant medical and other records in the claims file.  The examiner then opined that the allergic rhinitis "does appear to be from service in 1977."  This opinion is supported by the Veteran's competent and credible testimony that he had had allergy symptoms since service discharge and the diagnosis of allergic rhinitis in the STRs.  Accordingly, the most probative evidence of record indicates that the disorder is related to service, and service connection for allergic rhinitis is warranted.

II.  Sinusitis

The existence of a current disability is the cornerstone of a claim for VA disability compensation. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran has reported sinus problems during and since service.  Additionally, the Board notes that the Veteran has some medical training, as he was a medic during service.  There are two VA relevant VA examinations in this regard.  The November 2011 VA examiner provided conflicting findings, as the examiner marked that there was chronic sinusitis in the  body of the examination report, the examiner did not list it as a diagnosis in the relevant section of the report.  The March 2016 VA examiner expressly found that there was no diagnosis of sinusitis.  The examiner noted that there was diagnosis in the medical history, that sinus x-rays did not show sinusitis, and that the only notation of sinusitis was in 1990, many years after service discharge.  The claims file also contains numerous VA "Problem Lists" and associated medications pertaining to the Veteran's VA treatment and care.  There are no indications for sinusitis on such lists during the appeal period.

As such, while the Veteran has provided credible testimony of nasal symptoms, a current sinus disability is not of record.  Despite the Veteran's experience as a medic, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose sinusitis or to differentiate such symptoms from his allergic rhinitis.  That is a complex medical determination that is not lay observable and to the extent it is a medical opinion, the Veteran provided no supporting explanation for this assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).   Furthermore, the Veteran's opinion is outweighed by the 2016 examiner's detailed and nuanced distinguishing of the two disorders.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, absent evidence of a current sinus disability during the pendency of this March 2009 claim, service connection for sinusitis is not warranted.


ORDER

Service connection for rhinitis is granted.

Service connection for sinusitis is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


